                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JAMIE BLOCK and RANDI REZUTKA,

       Plaintiffs,

v.                                                              Case No: 5:16-cv-55-Oc-30PRL

WING, GRILL & BEER MASTERS,
INC. and CARA TUMINELLO

       Defendants.


                                            ORDER
       Plaintiffs obtained a judgment against Defendants, Wing, Grill & Beer Masters, Inc. and

Cara Tuminello for the sum of $33,663.00. Plaintiffs represent that there remains due and unpaid

on the judgment the sum of $29,408.12, plus interest at the statutory rate from August 12, 2016.

Plaintiffs also obtained a judgment against Impleader Defendants, Nomdeplume, Inc. d/b/a/

WGB’s Sports Craft Bar and Grill and Brianna Shafer for the sum of $33,663.00. Plaintiffs

represent that there remains due and unpaid on the judgment the sum of $29,408.12, plus interest

at the statutory rate from November 30, 2017. Now, in efforts to collect the unpaid judgment,

Plaintiffs seek a Continuing Writ of Garnishment to be issued against Regal Cinemas, Inc., the

Impleader Defendant, Brianna Shafer’s employer for any salary or wages owed or to be owed to

Ms. Shafer. (Doc. 46).

       Pursuant to Fed. R. Civ. P. 69, the Court must follow state law for garnishment procedures.

See Fed. R. Civ. P. 69. Chapter 77 of the Florida Statutes prescribes the procedure for issuance

and enforcement of writs of garnishment. To obtain a writ of garnishment after judgment, Plaintiffs

are required to file a motion stating the amount of the judgment, which they have done. See Fla.
Stat. § 77.03. Plaintiffs have also submitted the proposed writ, which complies with the

requirements of § 77.0305, Florida Statutes, as well as the Notice to Impleader Defendant of Right

Against Garnishment of Wages, Money, and Other Property and Claim of Exemption and Request

for Hearing as required by § 77.041, Florida Statutes.

       Accordingly, upon due consideration, Plaintiffs’ Motion for Continuing Writ of

Garnishment Against Salary or Wages (Doc. 46) is GRANTED. The Clerk is directed to issue

the Continuing Writ of Garnishment, with the attached Notice to Impleader Defendant and Claim

of Exemption and Request for Hearing. (Doc. 46-1 at 2-7). Plaintiffs are reminded that they must

fully comply with all notice requirements of § 77.041, Florida Statutes.

       DONE and ORDERED in Ocala, Florida on November 26, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
